Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I	The drive screw actuator embodiment
Group II	The hydraulic actuator embodiment
Group III	The cable and linear actuator embodiment
Group IV	The cable and winch actuator embodiment
The species are independent or distinct because the invention of Group I includes the special technical features of a drive screw actuator, the invention of Group II includes the special technical features of a hydraulic actuator, the invention of Group III includes the special technical features of a cable in combination with a linear actuator and the invention of Group IV includes the special technical feature of a cable in combination with a winch actuator.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 and 10-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Gerard H. Bencen on July 21, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claim 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because the reference characters “400” and “500” require underlining so as to indicate that the reference characters are referring to the space in which they are placed.  See figures 1, 2A, 2B and 4B.
The top beam 201, left beam 202 and right beam 203 are improperly shown with dashed lines.  Since the beams are visible in all of the figures they should be shown with solid rather than dashed lines.
The section line C-C in figure 4A should be re-labeled so as to indicate the figure which shows the view taken along the section line.  Accordingly, the section line C-C should be re-labeled --4B-4B-- since figure 4B shows the view taken along the section line.  See 37 CFR 1.84(ii)(3).
Figure 2B is objected to because it is unclear what structure the box is intended to represent.  See annotated figure 2B below.  If the box structure is the pivot translation point 321, as shown in figure 1, it is unclear how the pivot translation point is able to move horizontally since the pivot translation point moves along the channel 323.

    PNG
    media_image1.png
    569
    793
    media_image1.png
    Greyscale

Figure 4B is objected to because it fails to include the proper cross sectional shading in accordance with MPEP 608.02.
Finally, the drawings are objected to because they fail to include figures 2-5.  For example, the applicant has presented figures 2A and 2B, but has not presented a figure 2.  Thus, it is confusing as to what the applicant is showing on the second sheet of drawings.  Also see figures 3, 3A and 3B, figures 4, 4A and 4B, and figures 5, 5A, 5B, 5C, 5D, 5E, 5F, 5G, 5H and 5I.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	It should be noted that although claims 7-9 have been withdrawn, the limitations in claims 7-9 have not been shown in the drawings.  For example, claim 7 recites hydraulic cylinders, claim 8 recites cables and claim 8 recites a winch.  None of the elements listed above have been shown in the drawings.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too long and because it includes the legal phraseology “said” on lines 5 and 8 and “means” on line 13.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  the description of figures 2, 3, 4 and 5 on page 3 and page 4 are confusing.  As noted in the drawing objection above, the applicant has failed to present figures 2-5.  Rather the applicant has presented figures 2A and 2B, figures 3A and 3B, figures 4A and 4B, and figures 5A, 5B, 5C, 5D, 5E, 5F, 5G, 5H and 5I.  The description of the drawings should be amended to reflect the figures shown in the drawings.  On line 14 of page 3, it appears that “2A” should be changed to --3A-- and on line 15 of page 3, it appears that “2B” should be changed to --3B-- to avoid confusion.  On line 19 of page 3, “C” should be changed to --4B-4B-- or its equivalent so as to agree with the drawing changes.  On line 4 of page 4, “the left-most view” is improper since it is unknown what figures will be shown on what page in an issued patent.  If only figures 5A, 5B and 5C are shown on one sheet of drawings, the term “left-most view” will be improper and confusing.  Also see “middle views” on line 6 of page 4 and “right hand series of views” on line 7 of page 4.  On line 18 of page 5, “5” is confusing since the applicant has failed to set forth a figure 5.  It is suggested that the applicant change “5” to --5I-- to avoid confusion.  On line 7 of page 14, “Figure 7” is confusing since the applicant has failed to present figure 7.  On line 21 of page 14, it appears that “103” should be changed to --101-- to avoid confusion.  On line 22 of page 14, it appears that “104” should be changed to --102-- to avoid confusion.  On line 4 of page 15, “Figure 2” is confusing since the applicant has failed to present figure 2.  On line 11 of page 15, “Figure 3” is confusing since the applicant has failed to present figure 3.  On line 19 of page 15, “Figure 4” is confusing since the applicant has failed to present figure 4.  On line 1 of page 16, “Figure 5” is confusing since the applicant has failed to present figure 5.
Finally, the applicant should avoid referring to the same element of the invention with different language to avoid confusion.  For example, the applicant should avoid referring to elements 309 and 310 as “cam followers” on lines 18-19 of page 11 and as “a distal end thereof” on lines 6-7 of page 12.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because it includes more than on capital letter.  See “Support Structure” on line 4 of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with 35 USC 112 informalities.  The applicant is requested to amend the claims to bring them into conformance with 35 USC 112 in view of the examples set forth below.
	Recitations such as “a door” on line 1 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the tilt-up door set forth on line 1 or is attempting to set forth another door in addition to the one set forth above.
	Recitations such as “the door” on line 2 of claim 1 render the claims indefinite because it is unclear to which one of the plurality of door set forth above the applicant is referring.
	Recitations such as “at least two vertical side members” on lines 8-9 of claim 1 render the claims indefinite because side members are not always vertical.  Thus, the recitation requiring the vertical orientation begs the question as to when the two side members are vertical.
	Recitations such as “thereto” on line 10 of claim 1 render the claims indefinite because it is unclear what elements of the invention “thereto” is referring to.
	Recitations such as “a pivot point affixed to each of the at least two vertical side members” on line 12 of claim 1 render the claims indefinite because it is unclear how on pivot point can be affixed to both of the vertical side members.
	Recitations such as “each connected to one of the at least two vertical side members” on line 16 of claim 1 render the claims indefinite because it is unclear how both of the first and second cams can be connected to one of the vertical side members.  Did the applicant intend to recite --each connected to a respective one of the at least two vertical side members--?
	Possessive pronouns such as “its” on lines 17, 21, 22, 26 and 27 of claim 1 should be replaced with name of element to which the possessive pronoun refers to avoid confusion.
	Recitations such as “the center point of the door panel” on line 18 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises the center point of the door panel?  Is the applicant referring to the center of mass of the door panel or is the applicant referring to the geometric center point of the door panel?
	Recitations such as “the door panel” on line 18 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a point in space” on line 19 of claim 1 render the claims indefinite because it is unclear how each cam can extend to the same point in space.
	Recitations such as “inwardly” on line 20 of claim 1 render the claims indefinite because it is unclear what element(s) of the invention define the inward direction to which the applicant is referring.
	Recitations such as “the adjacent top horizontal member” on lines 20-21 of claim 1 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the vertical member” on line 21 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to one of the vertical side members set forth above or is attempting to set forth another vertical member in addition to the ones set forth above.
	Recitations such as “a first and second cam follower” on lines 1-2 of claim 2 render the claims indefinite because it is unclear if the first and second cam followers include the cam follower set forth in claim 1 for a total of two cam followers or if the first and second cam followers are in addition to the cam follower set forth in claim 1 for a total of three cam followers.
	Recitations such as “said at least one actuation mechanism” on lines 2-3 of claim 2 render the claims indefinite because they lack antecedent basis.
	Recitations such as “on either side of said door” on line 5 of claim 2 render the claims indefinite because it is unclear if the phrase applies to both the support structure and the stile or if it only applies to the stile.
	Recitations such as “said at least first and second cams” on lines 1-2 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “upwardly” on line 2 of claim 3 render the claims indefinite because it is unclear when the cam extend upwardly.  Note that the cams do not extend upwardly when the door is in the open position.
	Recitations such as “a distal end” on line 3 of claim 3 render the claims indefinite because it is unclear how the distal end differs from the point in space set forth in claim 1.  It appears that the distal end and the point in space are one and the same.
	Recitations such as “a cam follower borne at the distal end of each of two substantially horizontally oriented cam follower support bars” on lines 3-4 of claim 3 render the claims indefinite because it is unclear how a distal end of one cam can engage with both cam followers at the distal ends of the cam follower support bars.
	Recitations such as “borne at” on line 3 of claim 3 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.
	Recitations such as “the distal end” on lines 3-4 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “each oriented at approximately a right angle with respect to both the adjacent top horizontal member” on lines 4-5 of claim 3 render the claims indefinite because it is unclear when the cam follower support bars are at a right angle with respect to both top horizontal members.  Note that when the door is in an open position, the cam follower support bars are not at a right angle with respect to both top horizontal members.
	Recitations such as “the adjacent top horizontal member” on line 5 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “to each vertical member” on line 6 of claim 3 render the claims indefinite because it is unclear when the cam follower support bars are at a right angle with respect to each vertical member.  Note that when the door is in an open position, the cam follower support bars are not at a right angle with respect to each vertical member.
	Recitations such as “the proximate end” on lines 6-7 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the top end” on line 7 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “thereof” on line 8 of claim 3 render the claims indefinite because it is unclear to what element of the invention “thereof” is referring.
	Recitations such as “each cam follower to ride within and follow each said first and second cams” on lines 8-9 of claim 3 render the claims indefinite because it is unclear how each cam follower can ride within and follow both cams.
	Recitations such as “[a]n improved tilt-up door” on line 1 of claim 12 render the claims indefinite because the preamble of claim 12 does not agree with the preamble of claim 1.  This brings into question whether or not claim 12 actually a depends from claim 1.
	Recitations such as “a building” on line 1 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the building set forth above.
	Recitations such as “a door opening” on lines 1-2 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the door opening set forth above.
	Recitations such as “a door” on line 2 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the door set forth above.
	Recitations such as “a vertical closed position” on line 2 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the vertical closed position set forth above.
	Recitations such as “an opening cycling” on line 3 of claim 12 render the claims indefinite because it is unclear whether or not the applicant is referring to the opening cycle set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 155 991 in view of Crown (US 2016/0376830).  GB 2 155 991 discloses a tilt-tip door 12 for a building (labeled below) having a door opening (labeled below) to be closed by a door 12, the door having a vertical closed position (as shown in figure 1) and being movable in an opening cycle to a generally horizontal open position (as shown in figure 4) and being movable in a closing cycle from the open position to the closed position, the door having dimensions that are substantially equal to, slightly smaller than, or slightly larger than the door opening to permit the door 12 to be installed within said opening, or to close over said opening, said door comprising:
a. the including at least a top (labeled below) and a bottom (labeled below), and at least two vertical sides (one of which is labeled below);
b. a pivot point 14 affixed to each of the at least two vertical sides and positioned between the top and bottom said frame, said pivot point engaged with an actuation mechanism 36 which when powered raises or lowers each said pivot point 14; 
c. first and second cams 27, each connected to one of the at least two vertical sides of said tilt-up door 12, each said cam 27 affixed at its lower aspect to each side at a position at or slightly above the center point of the door panel, and each cam 27 extending upwardly and arcuately toward the interior of the building, to a point in space (labeled below) where said cam 27 contacts a cam follower 34 extended inwardly at approximately a right angle with respect to both the adjacent top, and to the side, to which said cam 27 is fixed at its proximate end (labeled below), thereby causing the door 12 to open into its horizontal position by following each said cam, and to be lowered into its vertical closed position, also by following each said cam and 
d. at least one actuation mechanism 36 which, when powered, causes each said pivot point 14 to be vertically raised or lowered, thereby causing the door to open into its horizontal position by each cam follower following each said cam, and to be lowered into its vertical closed position, also by each cam follower following each said cam (claim 1);
at least a first 34 and second 34 cam follower each engaged, respectively, with said first 27 and second 27 cams, and wherein said at least one actuation mechanism 36 which, when powered, causes each said pivot point 14 to be vertically raised or lowered, is substantially housed within at least one support structure 24 or stile on either side of said door (claim 2);
wherein each of said at least first and second cams 27 extends arcuately both upwardly and inwardly toward the interior of the building, to a distal end thereof (labeled below) each, respectively, engaging with a cam follower 34 borne at the distal end of each of two substantially horizontally oriented cam follower support bars 26 as shown in figure 4 as being substantially horizontally oriented, each oriented at approximately a right angle with respect to both the adjacent top and to each vertical side, and wherein each cam follower support bar 26 is affixed at the proximate end 38 thereof to a point on each side sufficiently near the top end of each said support structure 24 to properly position the distal ends thereof to enable each cam follower 34 to ride within and follow each said first and second cams 27 (claim 3);
at least two cams 27 and at least two cam followers 34, actuation mechanisms 36 and power delivery means 26, wherein the improvement comprises: each said pivot point 14 is engaged with an actuation mechanism 36 which when powered raises or lowers each said pivot point 14 such that first and second cams 27, each connected to one of the at least two vertical sides of said tilt-up door, each said cam 27 affixed at its lower aspect to each side of the door at a position at or slightly above the center point of the door, and each cam 27 extending upwardly and arcuately toward the interior of the building, to a point in space where said cam 27 contacts a cam follower 34 extended inwardly at approximately a right angle with respect to both the adjacent top horizontal side, and to the vertical side, to which said cam 27 is fixed at its proximate end, thereby causing the door to open into its horizontal position by each cam follower 34 following each said cam 27, and to be lowered into its vertical closed position, also by each cam follower following each said cam (claim 12).
	GB 2 155 991 is silent concerning a door frame including at least top and bottom horizontal members, and at least two vertical side members connected to the top and bottom horizontal members at opposite ends of the top and bottom horizontal members and a barrier affixed thereto.
	However, Crown discloses a tilt-up door comprising a door frame 46, 47 including at least top 47 and bottom 47 horizontal members, and at least two vertical side members 46 connected to the top and bottom horizontal members at opposite ends of the top and bottom horizontal members and a barrier (not numbered, but shown in figure 5A) affixed thereto.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 155 991 with a door frame and barrier, as taught by Crown, to increase the strength of the door and to improve the aesthetics of the door.
	With respect to claim 10, GB 2 155 991 discloses each cam follower 34 riding within each said cam 27, to guide the door 12 as it is lowered into its substantially vertical substantially closed position, or as it is raised into its substantially open, substantially horizontal position.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 155 991 in view of Crown as applied to claims 1-3, 10 and 12 above, and further in view of Grace (US 2018/0002971).  Grace discloses, in figure 4A2, a tilt-up door 10 comprising pivot translation points 30 conjoined with pivot points 54 (fig. 1), such that, as said pivot translation points 30 are caused to translate upward or downward, the tilt-up door 10 is permitted to pivot as needed, as the door 10 is moved between a substantially open, substantially horizontal position and a substantially closed, substantially vertical position (claim 4);
at least one actuator 22 connected to the first and second pivot translation points 30 operable to cause said pivot translation points 30 vertically upward or downward within a channel (labeled below) in each support column 28, whereby the tilt-up door 10 is mounted for vertical movement and for tilting movement about said pivot points when the actuator is operated causing the door to tilt to a substantially horizontal, substantially open position, as said pivot translation points 30 are moved vertically upward, and to tilt the door to a substantially vertical, substantially closed position, as said pivot translation points are moved vertically downward (claim 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 155 991, as modified above, with translation points, as taught by Grace, to provide a more robust and reliable means of moving the door between open and closed positions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 155 991 in view of Crown and Grace as applied to claims 4 and 5 above.  GB 2 155 991, as modified above, discloses that the actuator comprises a first motor 62 which, when activated, causes rotation of a drive screw 22 which causes each said pivot translation point 30 to translate upward or downward, depending on the direction of rotation of said motor.
GB 2 155 991, as modified above, is silent concerning two motors.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 155 991, as modified above, with a second motor since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., USPQ 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2 155 991 in view of Crown as applied to claims 1-3, 10 and 12 above.  The use of the invention as set forth by GB 2 155 991, as modified above, would inherently lead to the method steps set forth in claim 11. 


    PNG
    media_image2.png
    1653
    1107
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1452
    1055
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1607
    1090
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1650
    1104
    media_image5.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634